Title: From George Washington to Jonathan Trumbull, Sr., 20 January 1776
From: Washington, George
To: Trumbull, Jonathan Sr.



Sir
Cambridge Jany 20th 1776

Your favor of the 18th inst. I received this day, for which I return you my thanks.
Upon receiving the melancholy intelligence of the Fall of the

Brave Montgomery and the repulse of our Troops in their attempt against the City of Quebec, I called a Council of Genl Officers to determine upon the necessary steps to be taken upon the alarming Occasion—Of their determination I wrote you yesterday, to which I beg leave to refer you.
The early attention which you and your Council have paid to this important business has anticipated my requisition, and claims in a particular manner the thanks of every well wishing American—I am in hopes, by this time, that several are on their march, and that, with the Troops which will follow from your Government, this and New Hampshire, our affairs, in a little time, in that Quarter will wear a more promising aspect than what they now do. I am Sir very respectfully your humble Servant

G. Washington

